226 Ga. 42 (1970)
172 S.E.2d 604
HURST
v.
STARR et al.
25573.
Supreme Court of Georgia.
Argued December 9, 1969.
Decided January 8, 1970.
Noland & Coney, John L. Coney, E. W. Hurst, for appellant.
Hansell, Post, Brandon & Dorsey, Jefferson D. Kirby, III, for appellees.
GRICE, Justice.
The notice of appeal in this ejectment case recites that it is from the order of the court sustaining the appellees' motion for a directed verdict against the appellant and the verdict thereafter, on the same date, rendered at the direction of the court. The subsequent judgment, based upon such verdict and awarding the property to the appellees, was not appealed.
The appellant has filed a motion to dismiss the appeal, which alleges, insofar as material here, that appellant's notice of appeal fails to set forth a judgment, ruling or order entitling appellant to take an appeal.
This motion is meritorious.
This court has held that the verdict of a jury is not an appealable judgment under the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; Code Ann. § 6-701). Gibson v. Hodges, 221 Ga. 779 (147 SE2d 329); Interstate Fire Ins. Co. v. Chattam, 222 Ga. 436 (150 SE2d 618); Williams v. Keebler, 222 Ga. 437 (150 SE2d 674). Whether the verdict resulted from direction, as here, or was by deliberation is of no decisive consequence.
Neither is the sustaining of a motion for directed verdict an appealable judgment under any of the provisions of said Act. The decisions just cited as to nonappealability of the verdict itself apply here also.
Appeal dismissed. All the Justices concur.